department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend x program name y organizations dollar amount f g number h number dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called x to provide fellowships to social entrepreneurs who have promising solutions to major problems in health poverty and conservation in areas of extreme poverty each fellowship is granted to achieve a specific goal x was previously operated by y you decided it would be more appropriate if you operated the program yourself x is a two-year program and includes a stipend of f dollars per year the heart of the program consists of an annual week-long design course and semiannual hands-on mentoring and redesign sessions with a select faculty of highly successful entrepreneurs who have extensive experience with philanthropic entrepreneurship the program generally ranges from g to h fellows each year the number of fellows selected is dependent on the number of spaces available in the program and the number of candidates to choose from fellows are selected based on the following criteria directly related to the purpose of the fellowship a n n o w h a o n o a big and compelling social problem an idea that feels scalable an entrepreneurial personality and track record an obsession with going to scale an organization up and running even if very small senior decision-making authority usually an executive director or chief_executive_officer a desire to tackle the process of scalable design a full understanding of your program design process and tools and openness to new ideas and the willingness to change course each fellow is selected based on a demonstration that they meet the above criteria and are exceptionally suited to effectuate the charitable purpose of your program the fellows are selected by your senior staff with input from the program manager of x your staff the x faculty of entrepreneurial advisors and x staff have extensive networks of contacts through which they actively recruit fellows the x program is also explained in detail on its website the website invites questions and applications from the general_public fellows must fully participate in the annual week-long design course and semiannual mentoring process and must demonstrate consistent work towards formulating and implementing a solution to their particular problem in addition fellows must produce reports during the annual week-long design course and as part of the semiannual mentoring process the reports demonstrate each fellow’s progress in the program you will review the reports to ensure that each fellowship is being used for its intended charitable purposes you will require a final report from each fellow at the end of the two-year fellowship describing his her accomplishments and accounting for_the_use_of the funds you will regularly review these reports and if you determine that a fellow has improperly used funds you will stop any future payments and attempt to recover the misused funds you will maintain case histories showing the recipient of your fellowships including names address purposes of awards amount of each manner of selection and relationship if any to officers trustees or donors of funds to you awards will not be given to disqualified persons letter catalog number 58222y basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is e e - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request e this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosures notice redacted letter letter catalog number 58222y
